UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6405


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JERVONNE DARCILE HARRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Raymond A. Jackson,
District Judge. (4:03-cr-00100-RAJ-FBS-2)


Submitted:    June 22, 2009                    Decided:   July 1, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jervonne Darcile Harris, Appellant         Pro Se.    Laura Pellatiro
Tayman,   Assistant  United States          Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jervonne Darcile Harris appeals the district court’s

order denying his motion to compel the Government to file a

motion for reduction of sentence pursuant to Fed. R. Crim. P.

35(b).      We   have    reviewed    the       record   and   find   no   reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.         See United States v. Harris, No. 4:03-cr-00100-

RAJ-FBS-2     (E.D.     Va.   Jan.   6,    2009).       We    dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                           2